Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 03, 2020

The Court of Appeals hereby passes the following order:

A21A0149. JIMMY LEE JONES v. THE STATE.

      After a jury trial, Jimmy Lee Jones was convicted of rape and child
molestation. Jones filed a motion for new trial, which the trial court denied on
November 21, 2019. On January 9, 2020, Jones filed a notice of appeal. We lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Jones’s notice
of appeal was untimely filed 49 days after the denial of his motion for new trial.
Consequently, we lack jurisdiction over this untimely appeal, which is hereby
DISMISSED.
      Because Jones was represented by counsel before the trial court, he is informed
of the following in accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has
been dismissed because you failed to file a proper and timely notice of appeal. If you
still wish to appeal, you may petition the trial court for leave to file an out-of-time
appeal. If the trial court grants your request, you will have 30 days from the entry of
that order to file a notice of appeal referencing your conviction. If the trial court
denies your request, you will have 30 days from the entry of that order to file a notice
of appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Jones and to
his attorney, and the latter also is DIRECTED to send a copy to Jones.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/03/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.